—Appeal from a judgment of the County Court of Otsego County (Nydam, J.), rendered May 17, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
Having reviewed the record in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on appeal. The judgment must therefore be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.